Economic Partnership Agreement between the EC and Cariforum - Stepping-stone Agreement towards an Economic Partnership Agreement between the EC and Côte d'Ivoire - EC-Cariforum States Partnership Agreement - EC-Côte d'Ivoire Stepping-stone Economic Partnership Agreement - Stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Ghana, of the other part - Interim Partnership Agreement between the Pacific States, on the one part, and the European Community, on the other part - EC-SADC EPA States Interim Economic Partnership Agreement - Economic Partnership Agreement between EC and Eastern and Southern African States - Economic Partnership Agreement between the EC and the East African Community Partner States - Stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Central Africa, of the other part (debate)
The next item is the joint debate on Partnership Agreements:
the recommendation by Mr Martin, on behalf of the Committee on International Trade, on the proposal for a Council decision on the conclusion of an Economic Partnership Agreement between the Cariforum States, of the one part, and the European Community and its Member States, of the other part (05211/2009 -C6-0054/2009 -, and
the recommendation by Mrs Mann, on behalf of the Committee on International Trade, on the proposal for a Council decision concluding the stepping-stone Economic Partnership Agreement between Côte d'Ivoire, of the one part, and the European Community and its Member States, of the other part (05535/2009 - C6-0064/2009 - 2008/0136 (AVC)),
the oral question to the Council by Mr Markov and Mr Martin, on behalf of the Committee on International Trade, on the Economic Partnership Agreement between the Cariforum States, of the one part, and the European Community and its Member States, of the other part - B6-0203/2009),
the oral question to the Commission by Mr Markov and Mr Martin, on behalf of the Committee on International Trade, on the Economic Partnership Agreement between the Cariforum States, of the one part, and the European Community and its Member States, of the other part - B6-0204/2009),
the oral question to the Council by Mr Markov and Mrs Mann, on behalf of the Committee on International Trade, on the stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Côte d'Ivoire, of the other part - B6-0217/2009),
the oral question to the Commission by Mr Markov and Mrs Mann, on behalf of the Committee on International Trade, on the stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Côte d'Ivoire, of the other part - B6-0218/2009),
the oral question to the Council by Mr Markov and Mr Fjellner, on behalf of the Committee on International Trade, on the stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Ghana, of the other part - B6-0205/2009),
the oral question to the Commission by Mr Markov and Mr Fjellner, on behalf of the Committee on International Trade, on the stepping-stone Economic Partnership Agreement between the European Community, of the one part, and Ghana, of the other part - B6-0206/2009),
the oral question to the Council by Mr Markov and Mr Ford, on behalf of the Committee on International Trade, on the Interim Economic Partnership Agreement (EPA) between the European Community, of the one part, and the Pacific States, of the other part - B6-0207/2009),
the oral question to the Commission by Mr Markov and Mr Ford, on behalf of the Committee on International Trade, on the Interim Economic Partnership Agreement (EPA) between the European Community, of the one part, and the Pacific States, of the other part - B6-0208/2009),
the oral question to the Council by Mr Markov and Mr Sturdy, on behalf of the Committee on International Trade, on the Interim Economic Partnership Agreement between the European Community and its Member States, of the one part, and the SADC EPA States, of the other part - B6-0209/2009),
the oral question to the Commission by Mr Markov and Mr Sturdy, on behalf of the Committee on International Trade, on the Interim Economic Partnership Agreement between the European Community and its Member States, of the one part, and the SADC EPA States, of the other part - B6-0210/2009),
the oral question to the Council by Mr Markov and Mr Caspary, on behalf of the Committee on International Trade, on the interim agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern African States, of the one part, and the European Union and its Member States, of the other part - B6-0211/2009),
the oral question to the Commission by Mr Markov and Mr Caspary, on behalf of the Committee on International Trade, on the interim agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern African States, of the one part, and the European Union and its Member States, of the other part - B6-0212/2009),
the oral question to the Council by Mr Markov, on behalf of the Committee on International Trade, on the agreement establishing a framework for an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the East African Community Partner States, of the other part - B6-0213/2009),
the oral question to the Commission by Mr Markov, on behalf of the Committee on International Trade, on the agreement establishing a framework for an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the East African Community Partner States, of the other part - B6-0214/2009),
the oral question to the Council by Mr Markov and Mr Arif, on behalf of the Committee on International Trade, on the stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Central Africa, of the other part - B6-0215/2009),
the oral question to the Commission by Mr Markov and Mr Arif, on behalf of the Committee on International Trade, on the stepping-stone Economic Partnership Agreement between the European Community and its Member States, of the one part, and Central Africa, of the other part - B6-0216/2009).
rapporteur. - Mr President, when we are directly involved we always tend to overstate the importance of an issue, but on this particular issue I do not think we can overstate its importance. We are dealing with a series of agreements here tonight that have the ability to affect the lives, the quality of the lives and the health of literally millions of people in the developing world.
Before turning to the substance of my report, I want to pay tribute to my colleague, Glenys Kinnock, who, as Co-President of the ACP-EU Joint Parliamentary Assembly, has been at the forefront of making concerns about economic partnership agreements (EPAs) and the development impact of EPAs heard, not just in this Parliament but giving a voice to ACP concerns throughout the world. As many of you know, Glenys is giving up at the end of this Parliament, and I think we will very much miss the work that she has done in relation to the ACP, and EPAs in particular.
EPAs have a difficult history in this Parliament. There has been real tension between trade and development objectives. Some of that could have been avoided, but some of it is, frankly, intrinsic in the nature of the agreements.
Firstly, they were forced on us by a WTO ruling, and one-way liberalisation, which is essentially what EPAs required, is not easy to negotiate.
Secondly, the artificial deadline that was set for completing the full and interim EPAs meant that negotiations, which should have been between equals, were in fact not between equals, because the ACP side had something to lose if the deadlines were not met.
Finally - and this is not a criticism of them but of the reality of the negotiations - our negotiations were carried out by trade experts. Trade experts by their nature aim to get the best possible deal for the European Union. They did not necessarily aim to get the best development outcome. I repeat: that is not a criticism; that is what they are trained to do. But that is the reality of the negotiations.
We have, as a Parliament, since the conclusion of the negotiations been trying to square the circle between trade and development.
I want to concentrate my remarks as rapporteur for the Cariforum EPA, which of course, at the moment, is the only full Economic Partnership Agreement. As this EPA has been signed, we cannot amend the text, we only have an opportunity to say 'yes' or 'no' to it. I believe that, if the Commission and the Commissioner are able to give us certain assurances and certain interpretations of the text, we could be in a position this week to give our assent to the Cariforum EPA.
Lewis Carroll, the author, had one of his characters, Humpty Dumpty, say in a scornful tone: 'When I use a word, it means just what I choose it to mean, neither more nor less'. Frankly, until recently, trying to understand some of the words in the Cariforum EPA has been a bit like that: trying to get clarity as to what the text actually means has not always been easy.
I would like to hear the Commissioner today reassure us on a number of points.
Firstly, that the review clause in the agreement is a genuine review clause and will be taken seriously by the Commission: that we will look at development priorities, such as the alleviation of poverty, sustainable development, economic diversification and the contribution to achieving the Millennium Development Goals at the five-year point to ensure that EPAs are working in the interests of all these things, not against their interests.
Secondly, I would like to hear the Commissioner reassure us on the finance for EPAs. Calculations suggest that roughly EUR 580 million are available for the Cariforum countries over the existing EDF and other financial framework periods up to 2013. In my opinion - but of course I am no expert on this - this should be enough to meet the demands of the EPAs if they are properly programmed, if the money is all spent, if the Caribbean countries' priorities are met in terms of where the money should be spent. Furthermore, we have to make sure that the Member States deliver their part of the EUR 2 billion that has been promised for 'aid for trade' across the developing world. We also have to look at the post-2013 position; we cannot get any assurances from the Commission on that, because that is for Parliament and the Council, but we have to be aware that the money runs out, the commitments run out in 2013.
The third assurance I want is on the most-favoured-nation (MFN) status. I have said to the Commissioner before that I entirely understand that the European Union should insist on exactly the same terms and conditions that the Caribbean countries give to the United States or another major developed power. But we should not be invoking the MFN clause if the Caribbean countries do a favourable deal with, say, a group of African countries.
Fourthly - and I am coming to a conclusion here - on access to medicines, we need assurance that nothing in the Cariforum Agreement threatens the use of the TRIPS mechanism - the mechanism should be put in no doubt.
I want to hear these assurances from the Commissioner but, even in advance of hearing them, I want to conclude by saying that I firmly believe the Commissioner has changed the tone and the nature of the discussion on EPAs, and I pay tribute to her for the work she has already done in this area.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, the agreement with Côte d'Ivoire is one which we now have to vote to accept. We only have the choice of voting yes or no. I hope that, one day, this will change and that Parliament will also be able to participate in the mandate negotiations.
That makes it a little more difficult. There are two differences with respect to the Cariforum agreement. First of all, we are dealing with a government that was not democratically elected. Secondly, we are dealing with a provisional agreement, which is initially only to ensure that the old preferences are maintained. The final Agreement will not be negotiated for some time.
What I would like to hear from Commissioner Cathy Ashton are assurances on a number of matters which I know will be extremely important for the Côte d'Ivoire. Last weekend, I was again involved in talks from which it became very clear that assurances from the Commission must be forthcoming, which is entirely in agreement with the assurances which the Commissioner provided in the case of the SADC. Please allow me therefore to name some of the most important points.
The first point relates to significant flexibility. This flexibility must encompass the following points. Firstly, the inclusion of a review clause, which is also flexible, so that it provides not for a five-year timeframe, but one which can be constantly re-assessed at relatively short notice. Secondly, sensitive matters should be discussed only when the country expressly wishes to do so. In particular, this refers to the Singapore topics, but naturally also to the question of how to integrate TRIPS, as well as similar issues.
Thirdly, there is the issue of accepting regional differences when further negotiations take place towards a regional agreement. The Côte d'Ivoire faces a particular problem owing to the fact that the agreement is currently being negotiated and will be signed in isolation, while the aim in the future is to negotiate a regional agreement.
Fourthly, it would be important that at any stage during new negotiations it is possible to raise issues that have yet to be addressed at the current stage and that these topics are approved by the Commission.
In this context, Commissioner, you only really need to extend the concessions that you already made in the case of SADC to the Côte d'Ivoire. Doing so would increase the likelihood of a corresponding positive response from Parliament. We are simply very concerned, and it is a concern that has been voiced by many non-governmental organisations, that especially in the case of the Côte d'Ivoire the Commission initially appeared to show relatively little flexibility and this was the reason why the aforementioned issues were not taken into account during the transition from the provisional to the full agreement. A concession would therefore prove exceptionally helpful and would enable us to approve the agreement.
Moreover, during my discussions with the representatives of the Côte d'Ivoire I understood that they are very concerned that the technical aid will not flow rapidly enough and that here too not all of their concerns have been taken into account. As I understand they are especially interested in the Commission and the international organisations that are providing them with help giving them SME market access so that they can actually make use of the access to the European market. They are exceptionally cautious when negotiations touch on these Singapore topics, when they even discuss them, and are anxious for us to help them develop an understanding of how public goods can be used for society. In addition, they are especially interested in us providing them with help in matters associated with technical standards because for them they often represent real barriers to trade.
My final comment refers to the point concerning Parliament. As I mentioned previously, we only have the possibility of saying yes or no, and that obviously imposes relatively significant limitations on the extent to which Parliament is able to collaborate in shaping the vote. I wish to expressly remind you, and you will also find this reflected in our texts, that a possible approval of the provisional agreement does not necessarily mean that we will also automatically vote in favour of the full agreement. In fact, within the framework of the monitoring procedure, we expressly wish to be included in the continuing negotiations so that to a certain extent, in so far as it is within our power, we can follow up on the points that I have just raised.
Finally, I would like to ask you to say a few words to tell us to what extent the failed Doha Agreement will have an especially negative impact on the Côte d'Ivoire, especially as far as bananas are concerned.
Mr President, Commissioner, Mr Solana, in this debate we are not simply discussing a package of sixteen oral questions to the Council and the Commission, eight resolutions and two reports under the codecision procedure, but also 79 developing countries, with which the EU is renewing its trade relations and mutual cooperation. Trade and cooperation are important tools in the fight against poverty, as well as for building more economically and socially stable national economies. Above all, this process involves providing support for the creation of infrastructure, for healthcare, food sovereignty, a functioning social system, education and cultural exchange.
In the past, our trade relations with the ACP countries were based on a system of non-reciprocal trade preferences, which allowed most of the products made in the ACP States duty free access to the common market. In 2000, it was agreed that a new partnership agreement would be drawn up by the end of 2007. Under this new agreement, unilateral trade preferences were to be replaced by WTO-compatible agreements, which aimed to reduce and, ultimately, eliminate poverty, as well as fostering sustainable development, regional integration, economic cooperation and good governance, helping ACP countries to develop their economic potential and gradually integrating them into the global economy. In addition to this, the production capacity of these countries was to be expanded, and measures were to be taken in order to facilitate private enterprise and investment.
The Economic Agreements before us, especially the so-called Interim EPA or Goods-only-Agreement, are primarily trade agreements, as 90% or more of what they address are issues related to market access and other areas of trade. The aim is the step-by-step liberalisation of trade between the EU and the partner regions or individual states.
What kind of problems have come to our attention during the course of the negotiations?
First of all, it seems rather questionable as to whether the timeframe was sufficient. Of course, the Commission is in a good position. It was able to lead the negotiations, call a vote and involve the Member States. However, imagine that you had been one of the negotiating partners on the other side. Were the negotiations really always held in parallel, so that the corresponding consultations could be conducted between civil society and Parliament in those countries?
There was a lot of criticism regarding the contents. First of all, although there were other expert opinions, the Commission understood WTO-compatibility to mean 80% reductions in customs duties within the next 15 years. Even if the liberalisation commitments are initially asymmetrical, in terms of steps taken towards liberalisation, the outcome will be open markets on both sides, something that the EU can easily afford. Exports from the ACP countries will only make up a small percentage of its imports.
For the ACP States, the abolition of customs duties results in lost earnings from these duties, and a loss of funding needed for urgent public investment in infrastructure, the social sphere, support for economic development and improvement of administrative capacity. Moreover, it means the slowing of the growth of the national economy and, therefore, continued dependence on exports from industrialised countries. This affects foodstuffs just as much as industrial goods and, ultimately, creates a vicious cycle. The increasing food prices in the ACP countries are the undeniable proof of this effect. I have often asked the following question: if 50 years of non-reciprocal trade relations have not fostered any even remotely adequate development, how could this be achieved with the mutual opening up of markets?
A further serious problem, which will be exacerbated by the proposed agreement, is the relationship between the partner regions and countries. Within the East African community, and I am personally responsible for the relevant motion for a resolution, the problem of internal tariffs may be less significant, as a customs union exists, but the trade relations between neighbouring states may become more difficult as a result of the different degrees of liberalisation. In this case, there are, of course, many problems that are linked to the country of origin regulations. There are serious fears in relation to the negotiations on comprehensive EPAs. They reflect certain conflicts within the blocked Doha development round. Many states do not think that they are in a position to deregulate their service, investment and public procurement markets and open them up to global competition. This is not even fully manageable, or even desirable, within the European Community itself. In terms of the lack of control mechanisms for financial markets, we do not need to go into greater detail here.
Serious criticisms were, and are being, expressed concerning the transparency of the negotiations themselves, that is, the extent to which Parliaments and civil society have been involved in the process. Finally, there are also questions regarding Mode 4. If goods are to move freely, should people not be allowed to do so, too? In this context, our Committee has formulated questions which, irrespective of the background they come from, always touch upon the same issues.
What financial, technical and administrative support measures are foreseen within the framework of re-establishing trade and development partnerships? Will the Commission, during the continuing negotiations, be flexible and take the needs of the partner regions into account, in particular in terms of facilitating export duties for development purposes, protecting fledgling industries, ensuring the freedom of movement of employees and special protection for the public procurement system? In addition to this, is the Commission ready to rethink its position on protecting intellectual property rights, in terms of ensuring that biological diversity and the transfer of knowledge are preserved, and that medical care at a reasonable price will be guaranteed in poorer countries? Are the Council and the Commission prepared to provide Parliament and civil society with adequate information concerning participation opportunities? Finally, is there the readiness to revise the negotiated agreement if it should turn out that certain points have a negative influence on development in the ACP States?
Let me finally make a brief, personal comment. I have now been chairman of the Committee for International Trade for two and a half years. As I am not standing for that post again, I would like to take this opportunity to thank my Secretariat, Mr Rodas and especially Mrs Pribaz, very, very much for their great support, and also to thank my colleagues. The collaboration was successful and I think we have achieved a great deal. It would be wonderful if we could achieve success with the EPA as well. I would like to wish all those who remain here all the best for the next parliamentary term. I am actually very hopeful that trade will begin to play a larger role in this Parliament. Thank you very much.
author. - (SV) Mr President, I am very pleased that we are able to have this debate today. At this time of increased protectionism and with poverty spreading instead of decreasing, it is particularly important for us to keep trade open between Europe and some of the world's poorest countries. This is essentially what the interim agreements are all about. The Economic Partnership Agreements seek to guarantee continued trade and development in some of the world's poorest countries.
These countries are at risk of being the hardest hit as the global recession surges forward and the protectionist arms race looks set to intensify. I cannot, therefore, understand some of the criticism that has been expressed. Some people claim that these agreements go too far and are too comprehensive. Some critics would rather talk of lost customs revenue than of the potential for new trade. I think, on the contrary, that we should be pleased that we have achieved so much. I do not believe that there is an inherent conflict between trade and development as some speakers claim. Quite the contrary: trade leads to development, duties lead to poverty.
I was responsible for the interim agreement with Ghana. I acknowledge, first of all, that it contains a few flaws, such as the continued imposition of EU duties on rice and sugar for a transitional period, but it is, essentially, a very good agreement. It is therefore important for us to ensure that it is signed as soon as possible. The presidential election in Ghana previously presented an obstacle, but now I would like to urge the country's new President, John Atta Mills, to sign the interim agreement. I also hope that we in the EU will be sure to sign the agreement that we have negotiated. It is unacceptable for it to take so long, and it is particularly unacceptable for it to take so long due to the failure of the translation service in the Council to function adequately.
I would like to take this opportunity to urge you all to support the agreement. In these times of uncertainty, the world needs more trade, not less.
Mr President, ladies and gentlemen, from where I stand, the agreements signed between the economic partners are vital in terms of securing trade relations with African, Caribbean and Pacific states. Cooperation is in the interest both of the European Union and of these countries. We need urgently to avoid supplying the African countries with development aid, as we have done for the last fifty or sixty years. We have to finally let these countries be free mentally too, so that they will be able to take their future in their own hands and so that they can build wealth for themselves, just as other regions of the world have done over the course of the last few decades.
Trade can provide an excellent contribution in this case. I am thinking, on the one hand, of trade between the European Union and these countries, but I am also mainly thinking of trade between these countries themselves, namely with other developing countries. I am quite sure that we might well have to put a certain amount of pressure on governments and states to remove their extremely high customs tariffs in many areas in order to create the necessary conditions for economic growth in this region.
Why do we have to do this? These states urgently need framework conditions that will allow people to create their own wealth. During my discussions with representatives from these countries, I often had the impression that people were grateful that we, as the European Union, exert pressure in a number of areas, and that they were thankful that we make demands in many areas and force national governments to make a little progress in terms of economic policy.
I would be happy if we did not lose sight of this point of view during the coming weeks and months, and especially during the negotiations, so that not just the legitimate wishes of the governments are addressed, but also, at one point or another, our legitimate demands are upheld, and that we represent the legitimate demands of the people from these countries.
In this regard, I hope that our negotiations will be fruitful.
author. - (FR) Mr President, ladies and gentlemen, in this lengthy debate here today, I should like to take a few moments, if you would allow me, to reflect on the road we have travelled until now.
Let us remember the initial positions of some Members of this Parliament in the face of increasing concern in the African, Caribbean and Pacific (ACP) countries, in the face of demonstrations against the Economic Partnership Agreements (EPAs), in the face of warning signals from NGOs from the North as well as the South, when we were demanding that the priority in these agreements should be development, something that seems obvious today, as the Commission is constantly repeating it. Mr Mandelson, however, at the time, scarcely dared to answer us because, for him, it was primarily a matter of stimulating trade, as if simply removing customs barriers would somehow miraculously bring about development.
People called us idealists, manipulated by the NGOs, and were offended by our demands for instruments for protection, regulation and intervention by public authorities, but what happened? It appeared that we were not being irresponsible. No, the governments of the ACP countries did not accept continuing negotiations under pressure or threats. No, the risks involved in opening up trade are not an attitude of mind, they are real and will have real and immediate consequences: state budgets will be reduced through loss of customs revenues, new industries in the agricultural sector will be weakened and the food security of their people put at risk.
We were expressing these fears a long time ago, before the hunger riots or the financial crisis. So, what is to be said about the situation today? The International Monetary Fund, the World Bank and the United Nations recognise that developing countries, contrary to what was said at the outset, will be seriously affected by the global recession.
Jacques Diouf, Director-General of the Food and Agriculture Organisation, emphasised this recently, asking whether we would dare to say to those we call partners that we are prepared to spend billions to save the global banking system but not to save their people who are dying of hunger.
I want to be completely honest, Commissioner, and I wish this to be quite clear. If you do not make a strong and precise commitment on behalf of the Commission to give us a guarantee that the EPAs will be genuinely pro-development, I will not vote for assent. Words will not be enough and nor will declarations of intent, we have heard too much of those. We want specific commitments and I would like to list them one by one. The EPAs will not be satisfactory agreements unless they promote regional integration and contribute to development in the ACP countries and to the achievement of the Millennium Development Goals.
When we call for the promotion of regional integration, that needs to be translated into practical terms. For example, in Central Africa, Cameroon has been criticised, not to say strongly condemned, by its neighbours, for having signed this interim agreement with the European Union. Out of the eight countries in the region, I note that five are Least Developed Countries, that is, countries that, automatically and fully in accordance with the rules of the World Trade Organisation, have free access to the European market for exports without any requirements for trade concessions in return. I can quite understand their concerns when the Commission asks them to open up to 80 % of European exports.
Therefore, if the Commissioner makes a commitment to promoting regional integration, if she makes a commitment to greater flexibility so as to take into account the different levels of development of our partners, perhaps she can tell us why she does not accept the offer of 71 % liberalisation proposed by Central Africa?
The second fundamental subject for which we are awaiting a response concerns the Singapore Issues. These cannot be imposed in the negotiations against the wishes of the partner countries. On this point, I want particularly to emphasise public procurement. Of course, there must be transparency - I shall always defend that - but can we deprive our ACP partners of an essential instrument of their sovereignty in supporting their industry and their local services by imposing liberalisation of public procurement?
The third point is services. In our discussions about EPAs with Cameroon, the Commission stressed time and again that our partners wanted to negotiate about services. That may be true, but, nonetheless, beware of those who would use this argument to impose liberalisation of services on all regions and all countries, and especially to justify liberalisation of public services. Commissioner, I expect a firm commitment from you that public services will remain outside the scope of the negotiations, in all regions. We know that the loss of customs revenue will cause a reduction in the budgets of our partners. If revenues are reduced, the first sectors to suffer will be sectors such as education, health or research. It would, therefore, be unacceptable for the ACP governments in this context to lose control of their public services and I call upon the Commissioner to give us her firm assurance on these issues.
The fourth point, and this has already been mentioned, is that food security must be protected. This involves not only putting in place adequate safeguards, but also allowing our partners to sustain their exports in order to remain competitive in global markets. I know that there have been some positive developments in this direction in the Southern African Development Community region. Is the Commission prepared to propose similar measures in other regions?
The last point is that we know that upgrading the economies of ACP States will require a huge financial commitment from the European Union both to protect infant industries from the negative effects of liberalisation and to develop the competitiveness of our partners' economies. Unfortunately, contrary to the repeated recommendations of our political group, it is the European Development Fund that is to be used as the primary source of funding for the EPAs. We know that in the past the Commission has not been outstanding in the way it makes use of these funds, and I must, therefore, stress how important it is for these funds to be used quickly and according to the priorities of our partners.
Finally, Commissioner, these agreements are the image that the European Union will give to the rest of the world, the image that the European Union will give to the poorest countries in the world.
author. - Madam President, firstly can I apologise to the Commissioner and to my fellow rapporteurs for missing the debate until about five minutes ago? I have been delayed getting here and have managed to arrive at the last minute. I hope that I will not be repeating what other people have said, or at least not too much, and can I ask them to bear in mind my apology for that?
I am actually speaking on two issues: I am speaking as the rapporteur on the Interim Economic Partnership Agreement with the Pacific and as the shadow rapporteur on behalf of the Socialist Group on behalf of the Interim Economic Partnership with Eastern and Southern Africa.
The whole debate that we are having this evening was not triggered by any decision of the European Commission or the European Union that we wanted a new trade relationship with the countries of the African, Caribbean and Pacific, but by a decision - a decade or more or so now - of the World Trade Organisation that we were unfairly discriminating in favour of some developing countries at the expense of others. Some people have said that this should be just about development - I am very much in favour of that - but we have to bear in mind that one of the underlying requirements is that it is actually about making our agreements with these countries WTO-compatible. So we have to do that; that it is the first thing.
On top of WTO compatibility, we must do whatever we can to try and improve the situation of these various regional blocks and to try and deal with the particular situations that actually face them. With respect to the Pacific, for which I am the rapporteur, we have a collection of 14 - plus one if you include East Timor - very small nation-states. One, in fact, is the smallest country in the world, with a population that is exactly one million times less than that of China - Nauru. But even the biggest ones are actually comparatively small, and we need to take that into account in what requirements and demands we put on them. We need to make sure that there are adequate transition periods for small and medium-sized enterprises because, quite frankly, apart from some mining enterprises in Papua New Guinea, they are all small and medium-sized enterprises. We need to do what we can about regional trade and in particular to take into account the special relationship that countries of the Pacific have with Australia and with New Zealand.
Only two of the 14 have actually signed up for the Interim Agreement. However, I know from my visit to Port Moresby at the last ACP meeting that there are other Pacific countries that would like to sign a final agreement provided it meets their requirements, which is why, in my case, I am actually in favour of the interim agreement. That is the message I got, both from the governments of Papua New Guinea and Fiji. Not that they are entirely happy - there are issues that they would like to renegotiate - but they see the answer as being signing up and accepting an interim agreement which would lead towards a final agreement which will be more development friendly and will enable more of the Pacific countries to actually engage.
We also need to look at a number of specific issues that apply in particular in Papua New Guinea and Fiji and elsewhere in the Pacific, but may apply to some other of these agreements. We need to look at intellectual property right negotiations that cover not only Western technological artefacts but traditional knowledge; we need to make sure that there is a transparency of government procurement with openness to European contracts triggered at a point appropriate to the needs of the Pacific nation-states; we need to look in the case of the Pacific particularly at working visas to be made available in the European Union to Pacific island nationals for periods of at least 24 months for them to be able to work - not in the higher professions but probably working as carers and in similar occupations.
Can I say, with respect to eastern and southern Africa, that many of these points would apply there? I particularly would like to thank Mr Caspary for working together with me on this and, on the Pacific, let me say the work of Mr Audy.
But with respect to the ESA we need to look at good-governance issues in particular. This includes Zimbabwe. I do not have a problem with an interim agreement but I think a final agreement would be difficult for Parliament to accept unless there was a clear road map in the case of Zimbabwe to see an establishment of a properly democratic regime there and one that could find some way out of the difficulties it is in at the moment.
The last point I would like to make in relation to ESA, apart from to endorse the report of Mr Caspary - with some of the amendments which have been tabled - is to mention the situation of the Chagos Archipelago. It is in there because I tabled an amendment, which was accepted. Normally in these kinds of agreements we actually consult with neighbouring countries and neighbouring territories. The Chagos Archipelago is in the middle of part of this region: Seychelles-Mauritius-Madagascar. These people are currently refugees in Seychelles, and I hope that we will consult with them between now and any final agreement being made as to what the impact might be on them and on their territory should they get the right to return.
Madam President, Commissioner, ladies and gentlemen, I would like to begin first by thanking Parliament for allowing me at this key moment to address this sitting with a matter as unquestionably sensitive as the Economic Partnership Agreements.
I would also like to express my appreciation for the very positive role which Parliament has played in the course of these negotiations through the political debates. I would particularly like to applaud the Committee on International Trade and the Committee on Development for their tireless work and to thank them for their unflagging interest in the discussions.
EPAs have always been a high priority for development ministries at their meetings within the framework of the Council for General Affairs and External Relations. In recent years almost all of these meetings have included discussions with the Commission on the implementation of the Council mandate concerning EPAs, which have often resulted in the adoption of conclusions. When the Czech Presidency presented its programme to this Parliament in January, we said that this was a key period and we promised to put maximum efforts into ensuring further progress. We took the opportunity to respond to many different questions and we have devoted considerable efforts to a range of topics. We continue to regard cooperation and constructive discussion between the institutions as the best way to create and develop the right policies.
Developed and developing countries are facing an unprecedented financial and economic crisis which has gripped the entire world. If asked how the crisis is affecting their economies, developing countries reply that it has brought a downturn in trade leading to lower economic growth, restrictions on output and higher levels of unemployment. The trade downturn and loss of export markets established after many years of effort are very painful for developing economies and for the living conditions and well-being of their inhabitants.
Under these circumstances we must exploit every opportunity within the context of our response to the global economic crisis to make trade the driving force for sustainable development. The EPAs serve this end. Through gradual regional integration they provide an opportunity for regional trade and the expansion of duty-free and quota-free access to our extensive market, enabling a higher volume of trade with the EU. The EPAs thus operate in a way which conforms to WTO rules. This factor constitutes an important legal aspect distinguishing the EPAs from the previous commercial preferences which were implemented under the Cotonou Convention and which were detrimental to trade between the ACP countries and the EU and caused considerable uncertainty.
Uncertainty is the opposite of trust. Uncertainty scares off investment whereas trust attracts it. We all know that developing countries have seen a dramatic decline in investment since the beginning of the current crisis. In today's uncertain world the EPAs can provide a measure of legal certainty and trust that will assist economic renewal. These agreements are not a panacea but they do represent a positive instrument which can be combined with other instruments.
A series of binding reports have been published in recent months describing how the economic crisis may block progress towards the achievement of the Millennium Development Goals in many regions. We should be very uneasy about this. The EPAs make use of all the flexibility allowed under WTO rules in order to assist development. They ensure for our partners from ACP countries the immediate and asymmetric opening up of markets with long transitional periods, exemptions and regular monitoring, and they also set out commitments to political reforms. The EU has at the same time undertaken that it will not leave its partners to face this challenge on their own. For the operation of these agreements we are also providing specially adapted financial support.
I am delighted that there has recently been a revival of interest in greater dialogue over EPAs on the part of both EU and ACP countries. I would like to take this opportunity to thank Commissioner Ashton for her efforts and for the importance she has attached to listening to the views of our partners from the ACP countries. Following the outline of her approach on EPAs to Parliament in October last year and to the Council in November, there was a strengthening of contacts with our political counterparts in the various ACP regions. Significant progress is now being made in negotiations with various regions. Each region has its own characteristics and is proceeding at its own rate. In the months ahead, we should get a clearer picture based on all of these negotiations.
I believe that the European Parliament will support the EPAs with the Cariforum States and the interim EPA with Côte d'Ivoire. This will send an encouraging signal to all ACP countries. It will be proof for them that patience in negotiations brings results that are acceptable and beneficial to both sides. It will also show that the ACP-EU partnership is capable of reacting to new challenges, whether of a legal, economic or political nature. At this time of unease every new international agreement represents a stronger partnership and a new hope for the future. The signing of the agreements would send a worthwhile political message which will perhaps contribute something to the forthcoming meeting of the two joint bodies of the ACP-EU: the Joint Parliamentary Assembly taking place at the beginning of April in Prague and the Joint Council of Ministers at the end of May in Brussels.
The EU must continue to support its partners, and this means not only the Cariforum region which has shown the way to others by signing the first comprehensive EPA, but also those countries and regions that have taken the first steps and must be encouraged to go further. Among these is Côte d'Ivoire, whose interim EPA also awaits the approval of this Parliament. Further EPAs are being prepared. The Commission is working hard to create conditions for partner countries which will enable them to come together and to plot a course towards comprehensive regional agreements. The Council always emphasises to the Commission and the partners that these agreements are a development instrument and that the advantages for development can be exploited to the full only through comprehensive regional agreements.
The overall political and economic context within which Parliament has been invited to approve the Cariforum EPAs and the interim EPA with Côte d'Ivoire is important, but Parliament has nevertheless asked the Council and the Commission for a number of concrete explanations. This step is an essential and legitimate part of the process and I am trying to make the fullest possible response to questions that fall within my area of responsibility. I am aware that other questions have been raised which Commissioner Ashton is ready to answer. I would like to begin by addressing some of the topics that have been mentioned.
One of the issues you raised concerned the question of whether, when and to what extent reviews would be conducted into EPAs with Cariforum States. Both the Council and the ACP group fully share the concerns relating to this question. I can confirm that comprehensive reviews of EPAs will be conducted no later than five years from the date on which they were signed, which was in October last year. The reviews will of course be supplementary to the routine monitoring of the fulfilment of these agreements, as set out in Article 5. These reviews are mandatory under the terms of the agreements and they are one of the tasks of the joint bodies, including the parliamentary and advisory committees. Impact assessments will be carried out within the framework of the reviews and these will include the costs and consequences of operating the agreements. If an EPA is amended in any way or if there are changes to the way they are implemented the involvement of the parliaments is guaranteed, either under the laws of the signatories to the EPA or within the framework of the parliamentary committees set up on the basis of the EPA.
The second question that Parliament is interested in concerns the accompanying financial measures requested by the ACP regions and especially our undertakings to support trade. As you are aware, in October 2007, both the European Community and its Member States committed to increase assistance in the area of trade to EUR 1 billion by 2010 within the framework of the EU Strategy on trade assistance. Almost 50 % of this increased amount will be available for needs prioritised by the ACP countries themselves, including needs arising from the operation of the EPAs. All Member State commitments to support trade are supplementary to assistance from the European Development Fund and all our commitments are firm.
Thirdly I would like to reassure Parliament concerning the important matter of access to medicines. In this case I can announce very clearly that none of the articles of the agreements can weaken the ability of the Cariforum States to support access to medicines. We cannot conduct a detailed legal analysis here but from a political standpoint I can assure you again that these agreements do not include any such intention.
With regard to the advancing integration process in the Cariforum States it was natural that you should also draw attention to the compatibility of these agreements with other regional programmes, such as the Single Market and economic space of CARICOM. Besides supporting the development and facilitating the gradual integration of the ACP countries into the world economy the main aim of the EPAs is precisely to support regional integration.
Article 4 of the EPA clearly states that in its implementation it will take proper account of the integration processes in the Cariforum States, including the CARICOM single market and economic space. Special attention will be paid to strengthening the regional integration programmes and ensuring a sustainable future for them. During negotiations the Cariforum States have already ensured that all of the obligations arising from the EPAs would be fully compatible with the regional obligations adopted by the Caribbean states within the framework of their relevant regional integration programmes.
However, the compatibility of the EPA with the regional integration processes is also important for all of the other regions which are at present negotiating comprehensive EPAs. As an example we might mention here the comprehensive EPA intended for the West African economies. A comprehensive regional EPA would strengthen regional integration, boost competitiveness and contribute to the development of the region. The negotiation process has itself already contributed towards increased efforts on regional integration, since the creation of a joint external tariff scale for the Economic Community of West African States is considered an essential precondition for concluding EPA negotiations. It is also possible to say the same about other regions, with due reference to their specific needs and integration processes.
Regional integration will undoubtedly be strengthened as soon as all regions sign comprehensive agreements adapted to their specific requirements. Parliament has repeatedly called for a flexible approach in the transition from interim to the comprehensive agreements. In this context I can only confirm that the Council shares the same view and emphasises the need for a flexible approach. When several difficult questions remained unresolved in the negotiations we called on the Commission in May last year to exploit all of the flexibility and asymmetry compatible with WTO rules to take account of the varying needs and different levels of development of the ACP countries and regions. In addition to these we also took other steps. The Council declared that ACP countries and regions, if they so wished, could depart where necessary from the provisions agreed by other countries or regions during EPA negotiations.
There is a clear need to maintain cohesion between the individual EPAs, especially in the African countries. However, each region has its own specific characteristics which must be taken into account. The EPA signed with the Cariforum States provides an example but definitely not a template.
I hope that my comments on these specific points have helped to clarify them and have provided assurance concerning some of the questions raised here in Parliament. I firmly believe that the Commissioner, who has negotiated these matters directly with political representatives of the Cariforum States and other ACP regions together with her colleagues, will want to address a number of other points in greater detail.
At this moment, in March 2009, when we are experiencing the worst economic earth-tremors for a generation, I would like to emphasise how important it is for us all to appreciate successful results in the area of politics. At a time of declining trade and with increasingly protectionist measures being adopted in this area, at a time of threat that the progress achieved in fulfilling Millennium Development Goals will be lost in some regions, the approval of the European Parliament for the EPA with the Cariforum States and the interim EPA with the Côte d'Ivoire will provide a positive signal in support of regional integration and in support of trade that will assist development. We must respond to the current crisis by establishing further partnerships and not by restricting them. The European Parliament's confirmation of the EPA with the Cariforum States will also bring hope and encouragement to other regions whose negotiations are at an advanced stage and who also need the sense of trust and strong partnership which these agreements can provide.
Member of the Commission. - Mr President, it is a great pleasure to be addressing the plenary of Parliament on an issue, as David Martin described it, of fundamental importance to the European Union's relationship with the African, Caribbean and Pacific (ACP) nations.
Before I say anything else, I would like to make one thing completely clear: I have absolutely no interest whatsoever in negotiating agreements with ACP countries that could make these countries poorer. I know that is an obvious statement, but my experience suggests that it is one that I should firmly place on the record and I cannot assume has already been widely understood. When honourable Members come to vote later on, I hope it will be on the basis of the discussion that we have had today and the arguments that have been set out here, rather than on any preconceived ideas you may have.
I believe that today's plenary session is an important step forward on economic partnership agreements (EPAs). You will be asked for your assent on the full EPA in the Caribbean and the interim EPA with Côte d'Ivoire. You have tabled no less than eight sets of draft resolutions and oral questions reflecting, in my view, the strength of parliamentary involvement and opinion on EPAs. I want to pay tribute, and place on record that tribute, to the huge effort that the Committee on International Trade and the Committee on Development have put into the debate on this issue.
Over the months, I have listened carefully to the views expressed, and my aim is to set out the case for EPAs and to dispel the myths around them so that every Member is able to cast an informed vote when the time comes. I believe that what we have before us are good agreements that support economic development and integration in the ACP and provide stability in these economically turbulent times. They are partnership agreements founded on the shared goal of development that make trade the servant of this objective and not the reverse. Most of all, they are agreements that provide the opportunity for ACP States to lift their citizens out of poverty through the dignity of their own labour and the genius of their own ideas.
There is a perception that in EPAs the European Union is breaking with the past and unilaterally trying to redefine the EU-ACP partnership. It is true, of course, that EPAs are different from the Lomé and Cotonou Conventions that embodied the Union's relations with the ACP for 30 years, but the unilateral preferences that characterise those conventions became open to challenge in the World Trade Organisation by other developing countries. The dilemma that we faced was how to safeguard the development requirements of the ACP while respecting international rules and, I would add, moral obligations.
The answer was twofold: 'Everything But Arms' for the least-developed countries, and economic partnership agreements for the developing countries in the ACP. The common theme that stretches all the way back to the first Lomé Convention was trade. Trade has always been the defining factor of EU-ACP relations, and what was once confined to unilateral trade preferences for commodities and raw materials in the early days of Lomé has now been replaced by more diversified trade in manufactured goods, services and ideas in the 21st century.
EPAs offer the ACP the best ever access to EU markets and continue our commitment to provide opportunities for economic development. Regional integration within and between ACP markets has also been a key objective of this process and a subject that has attracted - not surprisingly - a lot of attention in oral questions. Our global economy means that size has become more important, a lesson that we have learnt in the European Union. By simplifying trade rules and replacing the complex maze of bilateral agreements with a small number of region-to-region trade relationships, the ACP can create bigger regional markets that are more attractive to the investment which developing markets need in order to create jobs and growth.
The agreements are of course a two-stage process: interim agreements to ensure we do not face the WTO challenge and to create some breathing space for the second stage, the negotiation of full EPAs. The run-up to the December 2007 deadline for interim EPAs has given rise to an impression of steam-rollering ACP concerns, but I want to reassure Parliament that these interim agreements are only a temporary solution to safeguard and improve ACP access to European Union markets.
I inherited this file at an advanced stage of negotiation. Since then, I have met a large number of ACP ministers and representatives and other stakeholders in the EPA process. I have heard them and I have listened to them. One thing is clear: all put ACP development at the centre of EPAs. EPAs are, if you like, where trade meets development. And that means development must be the foundation of our trading relationship based on frank and open dialogue.
I firmly believe these partnerships will only succeed if they are anchored in an enduring partnership based on trust and mutual respect. The key test of this partnership is whether we and our ACP partners have a shared vision of the future. In southern Africa, I see a region that took conflict about EPAs and turned it into dialogue, and where we have now settled major issues of concern like export taxes, infant industry protection and food security. In the Caribbean, I see a region that has set down clearly its own ambitions for an innovation-based economy. In West Africa, I see an emerging regional market access position many thought impossible, and in East Africa I see an emerging customs union that did not exist when negotiations started and is now building an EPA around their own integration plans. This looks and feels to me like the beginnings of successful partnership.
Going forward, my vision for the negotiations of full EPAs is one where each negotiation reflects and respects the regional specificity of the parties to that agreement - a flexible process. This means both looking at content - because the EPA has to work for its signatories - but also the pace of negotiations. It also means that EPAs should be dynamic and not static, able to react to future events and to account for different regional interests and needs. In this process, the Commission will, indeed, continue to inform and involve the European Parliament in a transparent way.
While we should be ambitious, there must also be no imposed dialogue, which is why issues like government procurement have already been removed from some negotiations, and Singapore issues only included when they are welcomed and wanted by the countries concerned. We will also take the time and provide the support to build up regional and national regulation as a prerequisite for further negotiation, and 'aid for trade' and technical assistance will be absolutely key in that regard. I can guarantee there will be no opening of public services, no pressure for privatisation. The explicit right of the ACP to regulate their own markets will be recognised and there will be no limitation of access to essential medicines or collecting seed. In fact, we would rather seek to strengthen than limit ACP rights and capacity in these areas.
All of this is overlaid by our commitment that ACP regions can draw on provisions agreed in other EPAs, so that each region can move ahead secure in the knowledge it will not be disadvantaged. So, Côte d'Ivoire can directly ask for and have anything of relevance to it that is part of the SADC negotiations and discussions or those for anywhere else. This is a key aspect of the flexibility that you asked me to provide and of allowing EPAs to replace an all-ACP trade regime with one that matches regional solutions to regional needs without undermining ACP solidarity.
The case for dynamic rather than static EPAs has been highlighted by the current crisis. We began EPA negotiations during a period of unprecedented expansion of investment, goods and services trade and soaring commodity prices. Few predicted that in a few years the global economy would fall into recession, with dramatic price falls, exchange-rate and market volatility and a credit drought that would strangle the trade finance that exporters and importers need.
We do not need a fixed deal that is redundant by the time the ink is dry on the paper. We need an agreement that establishes a relationship where institutions and monitoring can help identify and solve the problems as they emerge.
The specific problem that Erika Mann asked me about on bananas is included in the interim EPA - a guarantee of duty-free, quota-free access in that case.
As these problems emerge, we need to include safeguards and clauses that allow ACP countries to tackle any import surges, food-price pressures and fiscal crises: rendezvous clauses for specific issues, regular review clauses and, as in the Caribbean EPA, a role for parliamentary oversight and monitoring.
To return to where I began, Parliament has an historic opportunity today to give its assent to the first examples of a new generation of agreements that safeguard our special relationship with the ACP; agreements based on genuine partnership, not paternalism; that harness trade as the motor of development; that promote and encourage the regional integration that will help ACP countries flourish in a globalised world; that are flexible in terms of content, respectful of tradition, and are the latest manifestation of this long-standing trade relationship built on a respect for sovereign states. In short, they are the future and I hope, on that basis, Members will give their assent.
author. - Mr President, my apologies for being late, and thanks to the staff for moving me back up the agenda. Commissioner Ashton, you have basically said most of the things I was going to say, so I am going to just reiterate one or two for this House.
Interim Agreements are goods agreements aimed at preventing disruption of ACP trade and promoting gradual integration. It gives the ACP the opportunity to trade its way out of poverty and I think recognising these agreements include a number of contentious issues: services, most-favoured-nation (MFN) rules of origin, which have been brought to my attention on many occasions. These you will need to redress, I do apologise if I missed you saying that earlier on.
The assent procedure for Cariforum States and Côte d'Ivoire is crucial to realising the potential of these reforms. Approval of these signed agreements will allow for a formal negotiation procedure to progress. This will provide a level of legality essential for protecting ACP markets and securing a more stable environment. With regard to the resolutions on Cariforum - the only full Economic Partnership Agreement (EPA) - I call upon Members to support the original text of the Committee on International Trade. It provides for a more balanced trade and development approach and is intended to support a number of the compromises proposed by the rapporteur. I believe these resolutions highlight both the opportunities and challenges facing the negotiating parties in a key step to ensuring parliamentary oversight and approving of the relations with ACP.
Commissioner, you mentioned at the very beginning that trade was so important; I totally agree with you. We also said we are in a particularly difficult financial situation. This is something which I believe you have taken to heart and that you are working extremely hard on. I congratulate you on the way you have handled these - more power to your elbow, as we say in the UK.
We are at a difficult stage and trade will be the only option and not just for these countries but for the rest of the world. It is so important. Thank you for the way you have changed; you took over halfway through at a difficult time. Congratulations, and all power to your elbow again.
draftsman of the opinion of the Committee on Development. - (DE) Mr President, Commissioner, ladies and gentlemen, I would also like to thank you, Commissioner Ashton, for your words, which we certainly should remember for a long time.
A few weeks ago, I attended the most recent regional ACP summit in Guyana. The predominant opinion amongst my colleagues from the Caribbean States was that the time has come to look to the future, to stop crying over spilt milk and to single-mindedly implement the Economic Partnership Agreements.
In order to ensure successful implementation of these agreements, it is vital for the parliaments to control the process by means of their parliamentary scrutiny. It is only if the parliaments are able to verify whether the new system of regulations can achieve what it was designed to do, that the Economic Partnership Agreements can operate as a driving force for development. It is only when the parliaments take on this supervisory function that we can ensure that financial aid reaches the areas where it is needed. This applies to the national parliaments of the Caribbean as much as it does to the European Parliament.
In all of the resolutions before us concerning the Economic Partnership Agreements, there are paragraphs which address the issue of parliamentary control. However, these references are not consistent. The text contained in the SADC-EPA Resolution presents a good compromise. It ensures that the European Parliament's Committee on International Trade and the Committee on Development, as well as the ACP-EU Joint Parliamentary Committee are involved in the process. As I view this compromise as a success, I have, together with my colleague Mr Sturdy, tabled a number of amendments, which aim to standardise these paragraphs in all of the EPA Resolutions. I would very much like your support for this initiative.
rapporteur for the opinion of the Committee on Development. - Mr President, as rapporteur for the opinion of the Committee on Development on the Interim EPA with Côte d'Ivoire, I would like to thank our colleague Erika Mann for having taking into consideration some of the concerns raised in that committee, such as the urgent need for a democratically-elected government in Côte d'Ivoire and the necessity for that country to receive an appropriate share of EU trade-related assistance.
More generally, I am pleased that both the Committee on International Trade and the Committee on Development came to a compromise on the scrutiny body that would enable the Joint Parliamentary Assembly (JPA) to play the role it deserves to play in the first place.
It is important that we bear in mind that this EPA is a stepping-stone agreement, which means that it is only a temporary solution.
In order for trade liberation to have a substantial positive effect on the whole region, it is essential that ECOWAS sign a full EPA.
Within this context, the Committee on Development proposes that Parliament give its assent, subject to ratification by the Côte d'Ivoire of the stepping-stone EPA.
on behalf of the PSE Group. - (FR) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I had some notes prepared but I will put them aside and speak to you without notes, if you will excuse me, as many things have been said already and I do not want to repeat the words of my fellow Members.
We are on the eve of an important vote, an extremely important, almost historic vote because we are going to vote this week on the first Economic Partnership Agreements in this Parliament. We have been talking about it for a number of years and these discussions have been the subject of many often very heated debates where agreement has not always been the order of the day, nor has consensus.
We can, of course, feel pleased today about the way the situation has developed. The accounts you have given, as well as those given by the Presidency, show that there has been very positive development on this issue, especially since your arrival, Commissioner, it has to be said.
Unfortunately, and this is why I have some misgivings, for some of us there are issues, questions and fears that still remain in relation to these Economic Partnership Agreements.
First of all, we have to recognise that there is only one full Economic Partnership Agreement today. The others are not there yet, we are at the stage of interim agreements while the fundamental approach has been regional integration. There is only one that meets this criterion, and even then, one of the principal countries in this region of the Caribbean, Haiti, has not signed the agreement, which surely says a great deal.
Secondly, on the trade front, as you have pointed out, we have historic ties. For a long time there has been trade between North and South, but look at how it takes place. We plunder everything there is and take all the riches. Of course, we sell the coltan that our companies have extracted from Kivu to sell in the North, but look at the disastrous consequences for the people of the South, and the unequal sharing, to say the least, that we see there.
Aside from that, you add a development policy that we have been employing for 40 years saying that we Europeans are the world's biggest sponsor, but it is a policy that is failing now and has to be reviewed. Most of the poorest countries in the world are doing badly, just as badly as 40 years ago, if not worse. That, therefore, is the reason for our misgivings and our questioning. What guarantees do we have with regard to this? I am not going to repeat what Mr Arif has said but I join him in saying that we would like to have a statement from you, on behalf of the Commission, on a list of points that he has clearly set out, and I should like to finish by speaking about national parliaments.
We have been asked, as Members of the European Parliament, to make a decision about the Economic Partnership Agreements, the consequences of which, if they are badly negotiated, will be tragic for the people of the South, but not for us. No European citizen will be worse off if the Economic Partnership Agreements are a failure. On the other hand, there could be citizens in the South who are going to be even worse off. I shall finish by saying to you quite simply, Commissioner, that we would like the national parliaments of the partner countries to have their say, since they represent the people of the South in this matter, and not only us.
Mr President, as others have said, this debate is undoubtedly important; indeed it has just been called historic, among other things because of the number of hours devoted to this work and because of the political debate that has led up to it.
I think it is a good thing that, amidst the commotion that has preceded this debate and to some extent surrounds it now. I say commotion with all due respect for the contributions from civil society, NGOs and the national parliaments that are also involved. In the midst of all this, it is important to understand why and how we have got to where we are today.
We need to understand that negotiating these association agreements with the ACP States is not a political decision taken at will by the European Union, as if it had various options on the table and chose this one rather than others. It is essentially a legal requirement based on the rules of legality laid down by the World Trade Organisation.
It is a necessity born out of the circumstances surrounding our previous legal framework on trade with the countries of the ACP zone. It should also be remembered, right here and now, that those who condemned the European Union's relations with the ACP States were precisely those other developing countries that had perfectly legitimate claims for access to our markets but had been left out, for the simple reason that they were not former colonies of current EU Member States.
Thus the European Union had, and still has to some extent, two yardsticks: one for its former colonies and another for other countries with a similar level of development that do not come under this system. That is what became unsustainable and what those same countries made it their mission to emphasise within the World Trade Organisation.
Apart from anything else, we must consider that the system we are going to replace, first the Lomé Convention and then the arrangement based on the Cotonou Agreements, in no way achieved the desired results. No one can claim that the Cotonou system was entirely satisfactory. If it had been, the figures - the volume of EU trade with those countries - would be far higher than they are today. Therefore we should not claim, either, that we are going to replace something that has yielded results, because that is not the case.
For all these reasons, these Economic Partnership Agreements should be seen as a great opportunity, particularly for all those of us who believe that the development and growth of these countries cannot depend solely on external aid. Clearly, I refer especially to those countries that are party to these agreements but are not among the least-developed countries. In this regard the concept of ownership, of taking control of one's own destiny and not depending exclusively on external aid, lies politically - and I may say philosophically - behind these partnership agreements.
In principle, my group therefore fully supports the negotiation of these agreements by the European Commission and the fact that they should be comprehensive and complete, covering not only goods but also services and the rules of competition; that they should be agreed as a whole.
Another thing to consider is, of course, how these negotiations and the specific topics that are on the table have been handled. On this subject I would refer to what each of the rapporteurs said concerning the different areas, because we are talking about the overall approach, whereas, in fact, each negotiation is being dealt with separately.
There are some points outstanding and there are concerns - for instance, to mention just one example, the situation of the outermost regions, which merit specific attention in the case of the Cariforum - but, as a whole - I mean politically - we fully support both this negotiation and the need for it to continue and for Parliament to monitor this negotiation effectively.
One of the several amendments we have tabled states that parliamentary monitoring of this issue should be carried out uniformly and not in different ways depending on the country in question.
on behalf of the UEN Group. - Mr President, I welcome this debate, which offers the opportunity to once again draw attention to the necessity of including and honouring child-labour provisions in all EU trade agreements.
By this I do not mean merely paying lip-service to the combat against child labour, or putting in place cursory or superficial monitoring systems. All EU countries and an encouragingly ever-increasing number of other states have signed up to the ILO conventions on the minimum age for employment and on the elimination of the worst forms of child labour.
Let us now, in our trade agreements, in our GSP agreements and in our public procurement policies, live up to those commitments. This means ensuring that companies operating in the EU are child-labour-free.
Child-labour-free does not only mean that there is no child labour being used in the parent company or even by its immediate suppliers: a company at the top of the supply chain must have the responsibility to ensure that all steps of, and conduits to, the supply chain are child-labour-free.
Today, over 200 million of the world's children may be working illegally, denying them an education and childhood and putting their physical and mental health at risk.
Putting child-labour concerns at the core of all our trade agreements has to given priority.
(The President cut off the speaker.)
on behalf of the Verts/ALE Group. - (DA) Mr President, this debate is important because we are, of course, about to take a long break in our work on account of the elections. We therefore need to ensure that the Directorate General for Trade takes note of our sustained criticism of the content of the Economic Partnership Agreements, particularly as the Directorate will soon sign these agreements. In this regard, we need to emphasise the importance of the agreements returning to Parliament to obtain our approval.
On behalf of the Group of the Greens/European Free Alliance, I want to make it clear that what we are most dubious about is the way in which these agreements have been entered into. No account has been taken of the issue of development when negotiations have been carried out with the ACP countries.
I therefore have a couple of specific comments relating to the two agreements that Parliament is to commit to on Wednesday, and I will explain why the Group of the Greens does not support them. As regards the agreement with Cariforum, detailed analyses by the Overseas Development Institute show that the Economic Partnership Agreement with the Caribbean countries is probably the least development-friendly of all of the agreements that have been negotiated so far. It will be a poor model for when other regional agreements are to be negotiated, especially when it comes to the aspect of development. Of course, it is not up to us to decide whether our concern is justified when the governments of the Cariforum states are themselves in favour of these agreements, but it would be perfectly in order for the parliaments of the individual countries affected to be permitted to vote on the agreements before the European Parliament has given its approval.
However, our concerns regarding the agreement with Cariforum, which we are raising here in the EU, are justified in any case. At the current time, when there is a great need for better control of the movement of money on the financial markets, we find it totally unacceptable that the Cariforum agreements allow full liberalisation of financial services with the eight tax havens that currently form part of Cariforum. If you do not believe me, take a look at your documents before you vote on Wednesday. In these documents you can read about the free movement of financial services sold over the counter, in other words what are referred to as 'unregistered speculative derivatives'. You can also read about the right to establish funds for individual inhabitants. This all comes into the EU via our own tax havens, for example Malta and Cyprus. This can happen as long as there is no monitoring or regulation across the EU, and therefore it is simply not the right time to protect these structures, which share a large part of the responsibility for the collapse of our economies.
With regard to the agreement with Côte d'Ivoire, there is, of course, internal conflict going on there, and therefore it might not be the right time to enter into this agreement.
on behalf of the GUE/NGL Group. - (FR) Mr President, Commissioner, I am from Martinique and have always lived in the Caribbean.
Believe me, Mr President, Commissioner, ladies and gentlemen, the Economic Partnership Agreement between the Caribbean Forum of African, Caribbean and Pacific States and the European Union is a matter of great concern to me.
Martinique, Guadeloupe and Guyana are outermost European regions and therefore the Caribbean as a whole has not been taken into account. In my opinion, this agreement has been negotiated mainly for the purposes of trade, and the Millennium Development Goals have been relegated to second place, once again. The challenge for the Caribbean countries, therefore, will be to make up the losses in customs revenue by increasing the volume of trade with the European Union.
At this time of global recession, that may not be easy. Facts are facts and these agreements have been negotiated primarily by the Directorate-General for Trade and within this Parliament the Committee on Development seems to me to have been somewhat sidelined.
In this agreement, the stated objectives in relation to development and integration at regional level are not in accordance with the measures deployed to achieve them. These measures relate, for the most part, only to trade and competitiveness. As for regional integration, there too, there is a mismatch between the intended goals and the resources used.
I come now more specifically to the regional integration of the outermost regions (ORs) of the Caribbean in their environment. The ORs are at the heart of a 'living basin'. Guyana even has one of its main borders with Suriname. The ORs have more than 35 million inhabitants spread over 40 countries and cover more than two million square kilometres. That is a huge potential market.
This agreement was an opportunity to reduce the impact of certain so-called structural handicaps, such as remoteness, for example, in favour of the closeness between our islands. Why have we dispensed with negotiating a specific interregional market between the outermost regions of the European Union and Cariforum? At a time when the European Commission is concerned about addressing the underdevelopment of the Caribbean countries and establishing EPAs with this group for the purpose of opening up markets and regional integration, the outermost region of the Caribbean is taken into account only to become a part of the Cariforum open market and it remains stuck in the same market principles as were negotiated for the whole of the European Union. These principles can put us at a disadvantage.
This was a chance to promote a dialogue between cultures, the forming of cooperation, exchange of services and bringing the outermost regions...
(The President cut off the speaker)
Mr President, we all know that there have been many criticisms of Economic Partnership Agreements (EPAs). I share some of those criticisms. I agree that EPAs should not be a method for aggressively opening up markets for EU companies only: they should also be of benefit to entrepreneurs and consumers in poor countries. I share Erika Mann's concern over the 'one size fits all' approach to EPAs, which does not take account of the differences between regions and between countries within regions. I welcome the fact that we have actually signed interim agreements only with those countries that have shown an interest in signing such agreements.
I was also concerned at the view expressed by a Commission official, at a meeting of the Committee on International Trade (INTA) a few months ago, that EPAs were more than just about trade and development and that they were about regional political integration as well. I believe, like many of my colleagues in this Parliament, that this decision should be left to the countries themselves, especially those which are democracies that do not want to sit in a regional assembly with dictatorships from the same region.
Despite these concerns, we should welcome the assent of the INTA Committee for these EPAs. For a while I was concerned about some of the anti-trade rhetoric I heard from the Socialists, when they voted against or abstained in committee. EPAs may not be perfect but many of my friends and family in poorer countries are fed up at the lack of access to goods and services and at being forced to rely on state-run monopolies or companies with links to corrupt politicians. That the Socialists wanted to keep it that way is also a matter of concern. Let us not forget that import taxes often mean poor citizens having to pay more for imported food and medicines.
I wish to thank the Commissioner for her determination in continuing the negotiations for the Economic Partnership Agreements. They are not perfect, but we owe it to entrepreneurs and consumers in poorer countries to help them enjoy the access to goods and services that we in the EU currently enjoy.
Mr President, I can confirm, as others have done, that what we have seen since Cathy Ashton became Commissioner has been a sea change not only in style and tone, but also in vocabulary and now increasingly in substance.
I am sure the Commissioner will agree with me and many of us in this room that we still face a formidable task as we try now to build and rebuild trust after years of negotiation which have created enormous amounts of tension and acrimony.
In the almost exactly 10 years since Cotonou was signed, we have to remind ourselves what actually was said in the agreements about the trade prospects between ACP and EU. The wording was 'a new framework for trade which is equivalent to their existing situation and in conformity with WTO rules'. We have to really work much more towards fulfilling those objectives.
The policy of concluding separate deals with separate countries has led to serious inconsistencies, and I can confirm to those who do not know the Joint Parliamentary Assembly (JPA), and who do not have as much contact with parliamentarians in the ACP as I and others in this room have, that it has created really very difficult situations and severely damaged the cohesion that I perceived amongst the ACP in the past. I know that just a few weeks ago the new President of Ghana wrote a letter on behalf of the entire ACP group to the EU Presidency, and he claimed that the EPA process continued to threaten the very existence of some of the regional integration groupings. That is a recent comment by a new president.
ACP parliamentarians tell us at every single one of our meetings that there has barely been any engagement with them and little, if any, consultation with them. I would like the Commissioner to tell us what she might think is appropriate in the future on this.
I am pleased to see what has happened in the SADC negotiations, but clear commitments on the modification of texts, transition periods for tariff regularisation, safeguards, rules of origin etc. are now up for grabs there with SADC, and hopefully you will confirm that they are options for all the ACP countries who will be continuing to negotiate.
Will you tell us please, Commissioner, that you will insist on precise commitments in an EPA to development programmes and that trade liberalisation has to be linked to development benchmarks? If that is the case, how will you do it?
Will you see to it that there are legally binding commitments in EPAs to the provision of time-scaled and predictable funding?
Commissioner, I think the ACP countries, as you said to us earlier, face a period of slower growth and, for the first time in 25 years, efforts to reduce poverty are being brought to a close. I have just two final quick points, one on the CARIFORUM EPA: it is not a perfect outcome but it still needs safeguards.
On Côte d'Ivoire, we need to have the reassurances that Erika Mann asked for and which Mr Van Hecke asked for. That is very important for us.
(The President cut off the speaker.)
Mr President, if we take a step back to the start of the EPAs process, the Cotonou Agreement of 2000 established that the EU has a legal obligation to take developing countries' interests into account in all policy areas that are likely to affect them. In 2005, the Commission identified this policy coherence on development as being key to the attainment of the Millennium Development Goals.
I regret the spat that has taken place between the Committee on International Trade and the Committee on Development over which has the lead role on EPAs, because Parliament itself could have reacted more coherently at certain points when the EPA negotiations were in practice, losing sight of the promise that these were development instruments.
Finally, I was glad the Commissioner mentioned services, because I am concerned about the opening-up of banking in particular. Western countries failed to regulate properly the big international banks operating on their own territories, so you have to ask whether it is really wise to open up the banking sector in countries where there is much less of a regulatory regime in place, and when the WTO rules do not require such a move. Opening up the banking sector may help big companies, but it can drive local banks to join the pursuit of high-value customers and ignore small businesses, leaving them with even less access to credit than before.
(FR) Mr President, Commissioner, Mr Kohout, President-in-Office of the Council, ladies and gentlemen, first of all I must congratulate my fellow Member, Mr Ford, for the quality of his report and his sense of compromise. We were able to work on this issue in Papua New Guinea during the Joint Parliamentary Assembly of the African, Caribbean and Pacific States, and of the European Union. I saw him working with members of national parliaments and I am, therefore, happy about that.
I want to join, Commissioner, in the congratulations that have been addressed to you on these Economic Partnership Agreements which have been negotiated with the aim of avoiding any disruption in trade between the ACP States and the European Community. These negotiations resulted in the Interim Partnership Agreement with the Republic of Fiji and Papua New Guinea, the only States in the Pacific regional grouping that have agreed to the provisional agreement, and we recognise the work needed to conclude full regional agreements.
This agreement includes all the measures necessary to establish a free trade area. The resolution emphasises that the Economic Partnership Agreement must contribute to strengthening economic growth, regional integration, economic diversification and the alleviation of poverty. It is important to remember that a genuine regional market represents an essential basis for successfully implementing the Interim Economic Partnership Agreement and that regional integration and cooperation are essential for the social and economic development of the Pacific States.
This agreement is an opportunity to give new impetus to trade relations and guarantees access to the European market with exemption from customs duties and without quotas for most goods. I should like to insist on the aid of EUR 2 billion to be provided by 2010, and in conclusion, I should like to add that it is very important that there should be no infringement, on the economic level also, of patent rights or of intellectual property rights which affect trade. With regard to human rights, I am amazed that we have dealings with Papua New Guinea when this country still penalises sexual orientations. Finally, on the political front, it is important for us to have an alliance with the ACP States within the framework of the World Trade Organisation.
(EL) Mr President, the successful completion of negotiations on the conclusion of Economic Partnership Agreements between the European Union and APC countries is the ultimate challenge for European trade and development policy.
What we need are agreements which are compatible with the European Union's international obligations, given that the unilateral preferential treatment which the European Union has granted APC countries compared with other developing countries has, as you know, been found to be incompatible with WTO rules.
However, over and above the legal question, the challenge consists primarily in achieving agreements which will promote the development of the countries in question through the strengthening of their trading capacity, the diversification of their economic base and regional integration.
The new trading regime which will govern relations between the European Union and APC countries should ensure that all these countries are integrated into the international trading system, into the global economy, an economy which is going through an unprecedented crisis, a crisis which is affecting both developed and developing countries and emerging economies.
We all agree that the opening of APC countries towards the European Union must be asymmetrical and gradual, with adequate flexibility in terms of quotas in sensitive sectors and effective safeguarding clauses. As you know, the objective of the negotiations was to cover sectors such as services, investments, intellectual property rights and reinforced work on commercial matters, as well as access to the goods market.
We therefore support the extension of the scope of the agreements to the extent deemed beneficial to the APC countries themselves. It is absolutely vital to include development provisions in Economic Partnership Agreements and to provide adequate aid for trade.
Mr President, I just want to touch on two issues as far as assent is concerned. I mentioned CARIFORUM. Everyone is feeling very comfortable and optimistic about the CARIFORUM Agreement, but of course there is still a need for certain safeguards. Certainly, at the recent meeting in Guyana, that was made absolutely clear by the President and others in that country, as well as Members of Parliament.
The issue of bananas was raised. Baroness Ashton, you said there will be duty-free and quota-free access, which is fine, but the issue is that the agreements that have been signed with Central America, and subsequently with Mercosur and the Andean Pact countries, will reduce the tariffs for them, and nothing we do is going to make it possible for banana producers in the ACP to remain competitive. That is a critical issue, and the agreements have been reached before the ink has even dried on the CARIFORUM Agreement.
There are also deep concerns in the Caribbean about the implementation units, which have still not been set up. There are still problems caused by the tensions that have been created between the various countries in the Caribbean. There is also the issue of Haiti. The Donors' Conference did not produce as satisfactory an outcome as we would have liked, and there are some concerns about whether the EPA can be fully agreed or worked upon as long as Haiti is not involved.
As regards Côte d'Ivoire, we would like very clear assurances. It is a country which has experienced a great deal of turmoil, uncertainty and instability over many years, and it is very important that we give assent, but also that we have assurances that you will indicate, in the form of a letter to the negotiators in Côte d'Ivoire and to the Côte d'Ivoire Government, that we remain committed to negotiating in good faith for a decent outcome for the people of that country.
(FR) Mr President, Mr Kohout, Mrs Ashton, I have listened to what you have said.
Mr Kohout, you spoke about economic sustainability. The question I am asking myself today is what that means, apart from words. Indeed, what does that mean at a time of economic, financial and environmental crisis? What guarantees can we give? Despite the reassuring words of the Commissioner, I am asking whether, since these agreements were discussed in another world, is the project we are proposing to our African, Caribbean and Pacific partners actually still appropriate in the current situation?
Personally, I do not think so. We meet with NGOs, we meet with SMEs. We were in Guyana recently where the president said to us: you are asking us to diversify, but tell us what goods can our small country produce that can compete with Brazil or Venezuela?
Today, therefore, I think that we must not close our eyes. You speak on the one hand about flexibility and on the other about WTO rules. I am sorry but the two terms are absolutely contradictory, because they would require restructuring and we know very well that restructuring causes greater poverty in these countries.
I do not think, therefore, that what we are proposing today and what we proposed in the past are at all appropriate. Have we looked at the results of the development model that we have set up over the last 40 years? It is a failure and I think that has been said already. This failure then, I think, will now continue; the situation will get worse with these partnership agreements because they are absolutely not appropriate to the global economic, social and environmental situation.
(DE) Commissioner, following the comments made by both the previous speakers, I would like to ask a question. Do you agree that there are countries in the world which have, over the last twenty years, managed to significantly improve their level of prosperity without an EPA, and that perhaps the EPA could also represent an opportunity for these countries?
Thank you Mr President and thank you first and foremost members of the European Parliament for the constructive and interesting discussion. Allow me to respond to two of the points that have been raised. The first concerns flexibility. I have seen from the speeches made by some MEPs that there is a desire to ensure the necessary flexibility when negotiating Economic Partnership Agreements.
I would like to stress that the Council is very aware of flexibility at two important levels. The first of these is flexibility in the sense of fully exploiting the options for asymmetric arrangements, timetables and protective measures within World Trade Organisation rules. I therefore cannot agree either with the opinion or with the sweeping conclusion that 40 years of assistance to developing countries has been a catastrophe. I believe that the situation would have been much worse without aid from the EU and other countries. At the same time I think that the rules we have allow such a degree of flexibility that every one of these countries - and in this I have faith in the Commission and the Commissioner - should be capable of finding a solution which matches their needs and interests.
The second kind of flexibility is the one that we are offering in the transition from the interim provisions of EPAs to full regional agreements in the interests of supporting regional cooperation. The second point I would like to respond to from the debate concerns the question of the development dimension of EPAs. There is no doubt in my mind that the agreements are not conventional trade agreements as they have an intrinsically strong development dimension. The agreements establish lengthy interim arrangements of up to 25 years and they also include exemptions - up to 20% of goods coming from ACP countries can be exempted from liberalisation. The agreements make provision for monitoring and reviews that will involve Parliament. Their implementation will be supported by the Aid for Trade financial package. I consider all of this to be proof of the developmental nature of these agreements.
At the same time I would like to say on behalf of the Czech Presidency and the Council that we will be closely monitoring the progress of negotiations over EPAs and I would like to express my support for the Commission and also Commissioner Ashton for the efforts she has made to date to fulfil the mandate that the Council gave her. During the course of the Czech Presidency we will be focusing on EPAs at the May meeting of the Council for General Affairs and External Relations within the format of ministers for development cooperation. If agreement is reached between us and our partner-ministers from the ACP countries then this issue will also be on the discussion agenda for the joint meeting of the ACP and EU Council of Ministers in May. During the Czech Presidency, the Council also welcomes the ACP-EU Joint Parliamentary Assembly in Prague at the beginning of April, just a few days from now. I am certain that EPAs will form one of the main topics of discussion and that the discussions will prove highly important precisely because they are taking place in a parliamentary context.
I look forward with personal interest to your vote tomorrow. In my view this is a key moment in the development of EPAs. As we have heard, negotiations are still continuing in many regions, but in the Caribbean region important and good results have already been achieved. As far as Côte d'Ivoire is concerned, we have reached a key point in respect of further progress. Many countries await the approval of the European Parliament and with it the culmination of several years of difficult negotiations and I firmly believe that Parliament will give a positive signal to the world which is much needed at this point in time. I believe and I am sure, even in the current crisis that has been referred to several times here, that this is an instrument that will really help, even during this great uncertainty that we all feel. We all know that it will help the development of these countries.
Member of the Commission. - Mr President, allow me just to refer to some of the comments that have been made.
Mr Guardans Cambó, Mr Hutchinson and Ms Hall, you all in different ways talked about the past and our need to do better. I agree with that. I may not completely agree with the analysis, but I do agree that this is an opportunity to look forward, and part of that is about looking forward to the involvement not only of this Parliament but also of parliaments across the ACP. Of course, it is up to individual nations how they involve their own parliaments. We have to be very careful - and I know honourable Members would want me to be - in not imposing what I think upon any other country. Let me say to Mrs Kinnock, that I look forward to the meeting with the Joint Parliamentary Assembly (JPA).
Mr Martin in particular, but others too, talked about the need to have our reviews and, again, I agree, particularly in this economic climate, it is absolutely essential that we monitor and review. I will be very interested to continue the dialogue with honourable Members about how we engage Parliament in that, but also your ideas on how we can make this monitoring and review really effective and make those countries that are working with us feel very positive in that direction.
Mr Sturdy and Mr Martin, 'most favoured nation' is, as has been said, designed to capture in a sense those large countries that have not supported the process we have been involved in. It is not about damaging South-South trade or damaging in any way, shape or form the opportunities and the sovereignty of those countries that wish to open up trade. That is why we have a ceiling on the amount of world trade that a country must be involved in before this particular provision kicks in. I have to say we are always looking for any flexibility we might have within that too.
Concerning customs revenue: Mr Arif and Mme Jouye de Grandmaison, until 2013 the EDF covers this and we are interested in making sure that economic growth and fiscal change can also support nations so that they are not reliant upon this revenue solely, but actually find new ways of supporting their economies.
Whatever happens on bananas, the preferences will continue to be better for those countries than anywhere else. But we are very mindful of preference erosion and, as we explore agreements which we have waited for many years to try and sort out, we need to take that on board, and I intend to that.
Mr Van Hecke, Ms Mann and Mrs Kinnock: what one gets, the other gets. Let me be absolutely clear: I am happy to write to anybody anywhere, but certainly to Côte d'Ivoire to say that the flexibilities that we have been in discussion with the Southern African Development Community (SADC) will apply to them because there are one or two things only specific to that region that they would not want, but those that they wish to have they can have. I am very happy to put that in writing anywhere, any time to anyone. So please just tell me what you want me to do.
Mr Ford and Mr Fjellner talked about the importance of trade generally and I agree completely with that analysis. I think Mr Fjellner said that more trade rather than less trade is what we need in this economic climate, and I completely agree with that.
Mr Caspary, freedom to take on their own future to take into their own hands - I agree completely. And those countries that have developed economically without EPAs - well, India and China would be two examples, I suppose.
Mr Kamall, too, echoed this theme that I think is very important, that we allow nations to develop and grow and allow them to do so by developing their economies and supporting them through development and trade linked together.
Mrs Kinnock, the development link is very important, but the binding aid commitment is in the Cotonou Agreement - it is already there. What this is about, for us, is using EPAs to enable the preferences, the priorities on development to be established on a joint basis, which is extremely important.
Finally, I want to just do something I do not often get a chance to do, which is to pay tribute to the team who are working with me. Our chief negotiator sits behind me. He has been doing all the work with SADC. My colleagues are here and I just wanted to make sure that you recognised that they are extraordinarily supportive and absolutely committed to the agenda I have spelled out.
For me, I hope that you will vote in the spirit in which I have put before you what I am trying to do. I give you my full commitment to continue it, but I really hope I can get your support to take forward the agenda in the way that I have described. That would be of enormous importance to me and I hope you are able to do so tonight.
rapporteur. - Mr President, firstly let me say that this has been a very good debate. We have had very positive contributions from both the Council and the Commission.
I want particularly to pick up on what the Council said about the CARIFORUM being an example, but not a template, for other EPAs. I absolutely agree with that. It could be the basis for others, but each EPA has to have its own individuality, and we have to learn the lessons from the CARIFORUM negotiations as well.
Secondly, I was delighted that the Council was able to make a commitment on aid for trade, to the effect that the Member States intend to deliver on that aid.
I was pleased that both the Council and the Commission gave reassurances on access to medicines and that both the Council and the Commission reassured us that the five-year review will be a real review that looks at development objectives to make sure that they are being met.
I was delighted that the Commissioner said she believed that regulation had to be in place prior to any liberalisation and opening-up of financial services. For some of us in this Chamber, that is also extremely important. She indicated - as we already knew, but it was important to have it on record - that nothing in these agreements forces privatisation of services in any of the Caribbean countries and that there is no expectation, through this agreement, that privatisation of public services will take place. I was pleased that she also made commitments on most-favoured-nation status.
Based on the fact that what the Commission has said and what the Council has said are now on the record in this House, I would, as rapporteur, be delighted to recommend to the House that it should give assent to the Caribbean EPA.
Let me turn to a separate issue, which is the resolution. A couple of my Conservative EPP colleagues have made comments about this. For the Socialists, there are still red lines in terms of the current state of the resolution, which is different from the assent vote. Actually, all the things that the Council and Commission have committed themselves to are our red lines. So if the House is supporting the Council and Commission, I see no reason why it should not support our compromises and compromise text and get those into the Parliament resolution.
I hope that, at the end of the day, we can vote both for assent and for a consensual resolution that both opens up trade and makes very strong development commitments.
rapporteur. - Mr President, I would like to thank the Commissioner and the Council. What you have agreed on today is to give to Côte d'Ivoire what Parliament has been requesting for quite a time and I think the country will be more than happy. Commissioner, please could you make sure that you will send someone - or go yourself - to Côte d'Ivoire as soon as possible to give this very positive message and confirm this by letter as early as possible? This is an agreement which really fulfils what we are asking for.
I would like to comment on a few things which you have not really dealt with in detail. We would love to see monitoring. I know that this is complicated and that we will need the Council's help. We would like to see monitoring between the European Parliament, the Council and the Commission taking place during the phase from interim to full agreement. That is the only way we can understand what you are going to negotiate. Otherwise, you will just send us a draft at the end of that period which we will have to agree or disagree with. That is something we do not want to see.
We do not want to be part of the negotiating process but we would like to monitor what you are doing. You do not have to do this today - although it would be helpful for us if you could give your agreement today - but I am happy, with my colleague, to negotiate the process with you. We have done this before with different agreements and in different circumstances, but I am sure that - if the Council is willing - we will find something we can agree on.
My last point to the Commissioner - and to the Council as well - is to ask for an assurance that that they will do their best to secure the kind of achievements agreed during the Doha Development Round. This was the case regarding bananas and on cotton for other countries. There are other aspects involved which are important for developing countries. I know you cannot say 'yes' today, but please give us your assurance that you will try your best to secure those kinds of agreements.
My final thanks go to two colleagues, firstly to Glenys Kinnock, because she was more than helpful and I am more than pleased to hear that she recommends assent on the case of Côte d'Ivoire. I know how complicated it is and I am very grateful that she is helping me in this matter. I would also like to thank my colleague Syed Kamall because he also helped as much as he could regarding the resolution. I know that sometimes it is against his beliefs with regard to trade. He is for open trade so it is not easy for him to come to an agreement. That is why I am pleased to thank both colleagues and give my thanks again to the Commission and to the Council.
I have received nine draft motions for resolutions, tabled in accordance with Article 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 25 March 2009.
Written Statements (Rule 142)
in writing. - The International Economic crisis should lead us to re-examine and to change EU policy concerning liberalisation and deregulation, not only in the EU, but in relation to developing countries.
But the Economic Partnership Agreements which are in front of the Parliament are instead proposing an intensification of this failed approach.
These agreements have been negotiated by the EU exerting strong pressure on governments of developing countries and without taking due consideration of the views of the people in those countries who would most suffer from their implementation.
Vague promises to be flexible in the implementation of the agreements are no substitute for concrete commitments.